                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

DANIELLE R. MICHAELS                                                                PLAINTIFF

       v.                              CIVIL NO. 3:18-cv-3087-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                        DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Danielle Michaels, brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”). (ECF No. 1). On January 7, 2019, Plaintiff filed a Motion to Dismiss conceding

that substantial evidence supports the Commissioner’s decision and requesting that her case be

dismissed without prejudice. (ECF No. 13). Accordingly, Plaintiff’s Motion to Dismiss is hereby

granted, and the clerk is directed to dismiss Plaintiff’s case without prejudice.

       DATED this 9th day of January, 2019.

                                              /s/ Mark E. Ford
                                              HONORABLE MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE
